Citation Nr: 1047051	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  96-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear otitis 
externa.

2.  Entitlement to service connection for right ear otitis media.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, 
and from August 1975 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 1994 and January 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The case was subsequently transferred to 
the Cleveland, Ohio, RO.  

In October 1998, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  

In May 1999, the Board remanded this case for additional 
development.  In September 2002, the Board determined that new 
and material evidence had been submitted to reopen the issue of 
entitlement to service connection for right ear otitis and 
remanded this issue, as well as the PTSD issue, for further 
development.  

In November 2005, the RO determined that no revision was 
warranted in the July 1981 decision to deny compensation for 
right ear chronic serous otitis media; and denied entitlement to 
service connection for substance abuse secondary to PTSD.  The 
Veteran did not appeal.  Hence, the Board may not consider those 
issues.  38 U.S.C.A. § 7105 (West 2002).

In May 2010, the listed issues were returned to the Board.  

The issue of entitlement to an evaluation greater than 50 percent 
for PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  Clear and convincing evidence does not show that chronic 
right otitis preexisted either period of active service.  

2.  Resolving reasonable doubt in the Veteran's favor, right ear 
otitis externa is related to active military service.  

3.  The preponderance of the evidence is against finding that the 
Veteran currently has right ear otitis media that is related to 
active military service.  


CONCLUSIONS OF LAW

1.  Right ear otitis externa was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009). 

2.  Right ear otitis media was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
September 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The Board acknowledges that the RO 
did not specifically provide the Veteran notice of how disability 
ratings and effective dates are determined with regard to the 
claim of entitlement to service connection for right ear otitis.  
As discussed below, this decision grants entitlement to service 
connection for otitis externa and any errors in notice or 
assistance regarding that portion of the issue are considered 
moot.  Regarding otitis media, the omission is not prejudicial as 
the preponderance of the evidence is against that claim. 

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
Pursuant to the September 2002 remand, a significant volume of 
medical evidence was added to the claims file.  As warranted by 
law, the Veteran has been afforded VA examinations and there is 
no evidence that additional examinations are in order with regard 
to the issues decided herein.  

II. Analysis

The Board has thoroughly reviewed the record in conjunction with 
this case.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  A preexisting injury or disease will be considered to 
have been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection the 
Veteran must show: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The requirement for a current disability is satisfied when a 
claimant has a disability either at the time a claim for VA 
compensation is filed, or at any time during the pendency of that 
claim.  A claimant may be granted service connection even though 
the disability resolves prior to the Secretary's adjudication of 
the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The 
term "noted" denotes only such conditions as are recorded in 
examination reports.  A history provided by the Veteran of the 
preservice existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a notation 
of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1995).  

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003; 69 
Fed. Reg. 25,178 (2004).  

In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for a 
right ear disorder.  In July 1981, the RO denied entitlement to 
service connection for chronic serous otitis media, right ear.  
This decision was confirmed in October 1985.  In September 2002, 
the Board reopened this claim.  At that time, the issue for 
consideration was phrased as entitlement to service connection 
for otitis of the right ear.  Therefore, the Board will discuss 
entitlement to service connection for both otitis media and 
otitis externa.  

In his report of medical history completed at enlistment in 
February 1971, the Veteran stated that he had a history of ear 
trouble and running ears.  The examiner noted ear, nose, and 
throat - no sequelae.  Clinical evaluation revealed that the ears 
(internal and external canals and drums) were normal.  

On June 7, 1972, the Veteran was seen with a long history of 
recurrent draining right ear.  It was noted that he had been 
evaluated before and surgery was recommended once, but not done.  
Acute otitis media, recurrent, was noted and he was prescribed 
medication.  Note dated June 12, 1972 indicates he was seen for a 
recheck of right ear infection.  The ear was still draining but 
slightly improved.  On examination for separation in February 
1973, the Veteran's ears and drums were reported as normal on 
clinical evaluation.  

In his report of medical history completed at the time of his 
August 1975 reenlistment examination the Veteran denied having 
ear trouble, but did state that he was discharged from service 
because of a right ear infection that was corrected now.  The 
examiner noted asymptomatic ear infection.  On clinical 
evaluation, the Veteran's ears and drums were reported as normal; 
however, the examiner indicated chronic right otitis on the 
initial page of the examination.  On the second page of the 
examination, it was noted that a letter from a medical doctor 
revealed a healed ear infection.  Under summary of defects and 
diagnoses, chronic right otitis was written but then crossed out.  
On examination for discharge in September 1976, the Veteran's 
ears were reported as abnormal on clinical evaluation, with a 
notation of right otitis externa.  

VA medical records dated in February 1980 indicate the Veteran 
was seen with complaints of progressive bleeding ears and ear 
aches since 1972.  Examination revealed purulent draining and 
debris in the right ear canal.  The impression was chronic otitis 
media, external otitis.  A record dated in March 1980 documents a 
seven year history of intermittent bilateral ear infections which 
began while in military service in Thailand.  The assessments 
included external right otitis media resolving.  A VA hospital 
summary shows the Veteran underwent an exploratory right 
tympanotomy, temporalis auricular fascia tympanoplasty closure in 
May 1980.  A seven year history of intermittent otorrhea was 
noted.  The Veteran was noted to have been treated with numerous 
medications including antibiotics and aural drops in the past.  
The diagnosis was chronic right otitis media.  

In May 1981, the Veteran was seen with complaints of right ear 
drainage.  The diagnosis was a right perforated tympanic 
membrane.  A June 1981 VA examination revealed a yellowish-serous 
secretion in the right external canal.  A record dated in August 
1981 indicates that the Veteran was followed for chronic 
bilateral otitis media and irrigations.  A past perforation was 
healing well.  In March 1983, the Veteran was seen with 
complaints of pus draining from the right ear.  He was prescribed 
antibiotics.  

In June 1985, the Veteran was seen with complaints of persistent 
right ear drainage since surgery.  Examination of the right ear 
showed a large amount of granulation.  In December 1985, the 
Veteran was seen with bilateral otitis externa and media.  While 
hospitalized for psychiatric reasons in April 1986, the Veteran 
was treated for bilateral otitis externa.  In September 1988, the 
Veteran reported a history of chronic otitis, starting in Vietnam 
shortly after being in an area sprayed with Agent Orange.  
Examination showed slight external otitis on the right.  

In April 1994, the Veteran was seen with complaints related to 
recurrent drainage of the right ear.  The assessment was right 
otitis externa versus otitis media.  In June 1994, the right ear 
was swollen.  The assessment was serous otitis.  In July 1994, 
the Veteran was seen for right ear complaints.  The assessments 
were otitis externa and otitis media.  

In March 1998, the Veteran underwent an examination for VA 
purposes.  He reported a history of right otitis media in the 
past, but no current ear complaints.  On physical examination, 
his ears were normal.  The examiner noted that there was no 
evidence of persistent otitis media of the right ear.  

VA records indicate that the Veteran presented in September 1998 
with complaints related to the right ear.  He reported problems 
for the prior 25 years.  Examination revealed mild erythema on 
the floor of the right ear canal and possibly some pus around the 
tympanic membrane.  The assessment was acute otitis externa.  

At the videoconference hearing in October 1998, the Veteran 
reported having a slight problem with his ears during childhood, 
but that he did not have any problems for a couple of years prior 
to his first enlistment.  He started having problems again during 
service and his ear would drain pus and blood.  He essentially 
testified that he had this problem during service, after service, 
and continuing to date.  

In March 2000, the Veteran was seen with complaints of bilateral 
ear drainage.  Examination revealed a small amount of pus in the 
canals bilaterally.  The impression was otitis externa.  In 
December 2000, the Veteran presented with various complaints.  
Objectively, the tympanic membranes were obscured by cerumen and 
serous drainage, left greater than right.  The assessment 
included otitis externa.  

A June 2003 VA history and physical indicates that both ear 
canals were whitish and swollen.  The impression was bilateral 
external otitis, which is a chronic recurrent condition.  

A September 2004 discharge summary indicates that the Veteran was 
evaluated by an ear, nose, and throat doctor for purulent otitis 
media.  He was placed on medications.  

VA note dated in July 2006 indicates the Veteran was seen for 
follow up of left otitis externa.  At that time, the right side 
of the ear was completely within normal limits.  A note dated in 
September 2006 indicates that the Veteran underwent a CT scan of 
his temporal bones.  The right ear was completely within normal 
limits.  

The Veteran underwent a VA examination in November 2006.  The 
examiner stated as follows:

Originally, [the Veteran's] claim for 
service connection for otitis externa was 
denied because it was a pre-existing 
condition.  Although, it was in fact pre-
existing, [his] duty in a tropical location 
and the performance of those duties in a 
humid environment may have contributed to 
his problem.  I feel that it is at least as 
likely as not that his pre-existing ear 
condition was aggravated by his military 
service.  

The examiner further stated that the Veteran continued to have 
problems with otitis externa to date and that he had seen him 
every month since June 2006.  The examiner indicated that the 
Veteran had recurrent otitis externa and had been under treatment 
since that time.  

VA examination in April 2007 revealed that the right ear was 
clear, while the left ear continued to show some mild edema and 
debris but the tympanic membrane was intact.  

In July 2009, the RO indicated that the November 2006 examination 
was inadequate and requested clarification of the medical opinion 
provided.  The basis for the request appears to have been that 
the issue was right ear otitis media and that recent notes 
indicate the right ear was clear.  

A July 2009 report was prepared in response to the "inadequate" 
examination.  In answering the questions posed, the examiner 
stated that one could not conclude that there was a preexisting 
disorder based on the notations provided on the enlistment 
physical.  However, it was apparent that right otitis media was 
treated during the initial enlistment.  He further stated that 
one could conclude that there was no aggravation of the disease 
process by military service.  This was evident by the fact that 
at discharge in October 1976, there was no mention of otitis 
media, only of otitis externa.  He opined that it was less likely 
than not that military service aggravated the right otitis media, 
and that the second military service in 1976 at discharge did not 
show any right otitis media, only otitis externa.  

Initially, the Board observes that while the Veteran reported a 
history of running ears on enlistment in February 1971, his ears 
and drums were reported as normal on clinical evaluation.  
Although the Veteran was treated in 1972 for a right ear 
infection, the records do not support a finding of chronicity 
during the initial period of service.  

Regarding the second enlistment examination, the examiner 
documented chronic right otitis, but apparently crossed it out, 
and described the ears and drums as normal.  Thus, the condition 
was not "noted" and the Veteran is entitled to the presumption 
of soundness.  On review, the Board does not find clear and 
convincing evidence that chronic right ear otitis preexisted 
either period of service.  

The evidence of record shows that the Veteran had right ear 
otitis externa at discharge from his second period of service.  
He has reported continued symptoms since that time and is 
competent to report ear pain, itching, and drainage.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent 
to testify regarding symptoms capable of lay observation).  The 
Veteran's reports of continuing symptoms are supported by the 
medical evidence showing surgery in May 1980, and intermittent 
complaints and treatment related to right ear otitis externa 
since.  The Board acknowledges that recent examinations indicate 
the right ear was clear.  Notwithstanding, this appears to be a 
disorder that comes and goes and the Veteran has had right otitis 
externa at various times during the appeal period.  McLain.  
Regarding etiology of this condition, the November 2006 VA 
examination report suggests a relationship to military service.

Under the benefit-of-the-doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in his 
favor, but only an approximate balance of positive and negative 
evidence.  In other words, the preponderance of the evidence must 
be against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Thus, resolving reasonable doubt in the appellant's favor, 
entitlement to service connection for right ear otitis externa 
is granted.  See 38 C.F.R. § 3.102.  

The preponderance of the evidence, however, is against finding 
that right ear otitis media is related to service.  That is, 
although the Veteran was treated during his first enlistment for 
right ear otitis media, this appears to have been acute.  It was 
not noted on discharge from either period of service.  The record 
also does not contain competent evidence relating right otitis 
media to any term of active military service or events therein.  
The Board acknowledges the Veteran's contentions but he is not 
competent to address medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for right ear otitis externa is 
granted.  

Entitlement to service connection for right ear otitis media is 
denied.  




REMAND

Initially the Board notes that the September 2002 remand directed 
that the RO should adjudicate the claim of entitlement to an 
increased rating for PTSD under both the old and the new rating 
criteria.  A review of the March 2010 supplemental statement of 
the case indicates that only the revised rating criteria were 
considered.  Thus, a remand is required.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Secondly, in January 1996, the Indianapolis RO continued the 50 
percent evaluation assigned for service-connected PTSD.  The 
Veteran disagreed with this decision and subsequently perfected 
this appeal.  In October 2004, the RO assigned a 100 percent 
evaluation for PTSD pursuant to 38 C.F.R. § 4.29 (Ratings for 
service-connected disabilities requiring hospital treatment or 
observation) effective June 16, 2004.  The 50 percent evaluation 
was reinstated effective October 1, 2004.  

The Veteran contends that the assigned 50 percent evaluation does 
not adequately reflect the severity of his disability.  The 
Board's discussion and findings focus on that portion of the 
appeal period where a 100 percent evaluation under 38 C.F.R. 
§ 4.29 was not in effect.  The Board acknowledges that this claim 
involves an exceptionally lengthy appeal period and that the 
claims file contains voluminous medical evidence.  As discussed 
below, however, the evidence of record suggests varying symptoms 
as well as degree of disability.  

On VA examination in September 1995, the Veteran's speech was 
over inclusive and rambling and at times, tangential.  He denied 
hallucinations, but reported paranoid and referential thinking.  
He continued to report symptoms of PTSD, but a specific diagnosis 
was not provided.  

On VA examination in November 1996, the Veteran's speech was 
again over inclusive and he was tangential at times.  He reported 
hallucinations and delusional thinking.  He did not show any 
psychomotor agitation, psychomotor retardation, or startle 
response.  The diagnosis was PTSD.  A Global Assessment of 
Functioning scale score was 50-55 per patient, 60-65 per 
examination.  

On VA examination in March 1998, the examiner indicated that the 
Veteran's PTSD appeared to be of an etiology which included both 
experiences before he became a member of Special Forces and a 
mixture of experiences as a Special Forces member.  On mental 
status examination, he denied hallucinations as well as a classic 
history of mania.  No symptoms of a thought disorder or delusions 
were noted.  The diagnosis included PTSD with depressive 
symptomology and anger as sequela.  The Global Assessment of 
Functioning score was 55 (60 in the last year).  The examiner 
noted that the Veteran's pattern of unemployability appeared to 
be due to a combination of depressive symptoms, PTSD symptoms, 
and possibly contributing factors from an attention deficit 
disorder diagnosis in childhood.  The examiner recommended that 
the attention deficit disorder be ruled in or out.  The examiner 
further stated that a majority of the present disability could be 
accounted for by his history of PTSD and dysthymia.  

A VA treatment note dated in September 1999 documented rapid and 
clearly pressured speech with increased bizarre thought content.  
The Veteran also showed looseness of associations.  He was 
grandiose and paranoid.  The examiner indicated that the 
Veteran's presentation suggested mania, in addition to PTSD.  

A VA note dated in January 2000 documents the Veteran's 
complaints that his PTSD symptoms were worsening and he has 
hyperarousal and nightmares.  He endorsed symptoms of delusions.  
The assessment included PTSD, substance abuse, rule out social 
phobia, and delusional disorder.  

At a May 2000 VA examination the Veteran reported intrusive 
thoughts regarding Vietnam.  It was noted that he had been 
diagnosed with schizophrenia and bipolar affective disorder in 
the past.  He reported times of excess energy.  He also reported 
visual hallucinations of tracers related to PTSD.  The 
impressions included PTSD, recurrent major depression, a history 
of alcohol dependence, and marijuana abuse.  Regarding the 
attention deficit disorder, the examiner related symptoms of 
difficulty concentrating and decreased attention to PTSD.  The 
examiner felt that the appellant's main psychiatric problems were 
PTSD and depression.  PTSD was moderate to severe due to 
childhood abuse and combat.  A Global Assessment of Functioning 
scale of 60 was assigned which represents a finding of moderate 
symptoms, although the examiner noted that given the multiple 
Axis I diagnoses it was very difficult to ascertain scores for 
the service-connected conditions only without including the 
marijuana abuse.  

A VA note dated in July 2000 documents reports of increased PTSD 
symptoms with anger outbursts.  The Veteran described material 
that may have been delusional in nature.  He thought the 
government was plotting to not allow him into the PTSD program.  
The assessments included PTSD and rule out psychosis.  Paranoid 
and borderline personality traits were also noted.  

A VA note dated in September 2002 includes an assessment of PTSD 
and delusional disorder.  The examiner noted that the Veteran's 
world was a state of fairly constant chaos with periodic periods 
of semi-stability.  The ability to cope seemed directly 
proportional to connection with treatment and the chronic 
marijuana use added to an already unstable situation.  

An extensive examination for VA purposes was conducted in 
November 2004.  The impression was:

There are many findings in this exam that 
are in concert with much of the C-file 
information.  [The Veteran] pushes forth 
the PTSD symptoms as the major cause of all 
of his life problems.  His record of actual 
PTSD symptoms is very slim.  He is vague in 
details of the trauma.  His own record of 
the trauma makes little sense and is 
primarily a record of his emotions and a 
confusing rendition of possible events that 
are not very probable.

Despite this wealth of findings, there 
appears to be little attempt to reconcile 
this veteran's findings with the diagnosis 
of PTSD.  The [compensation and pension] 
exams are brief and do not address the 
inconsistencies in this veteran's history, 
or the dramatization of his symptoms.  One 
report even mentioned that he believed that 
his family was of royal lineage.  The 
examiner omitted this in the final 
impression, which was a diagnosis of PTSD.  
There are mentions of past diagnoses of 
Bipolar Disorder and Schizophrenia.  
However, these are not currently mentioned 
even though the notes often observe 
behavior that appears manic.  Today's 
interview was more consistent with mania 
than PTSD.  

The examiner further stated that she saw no clear indication of 
PTSD.  The impressions included possible bipolar disorder, not 
service connected; substance dependence in early remission, not 
service connected; possible personality change due to possible 
head injury as child; and possible PTSD, cannot tell due to 
inconsistent and vague history.  Regarding his inability to work, 
the examiner noted that the Veteran had little ability to be 
consistent in a story and was easily influenced by what he hears.  
The Veteran was judged to have little capacity to use reason and 
he distorted the world in a paranoid manner.  He also had little 
ability to self-modulate his moods and was often irritable and 
unable to deal with the public.  The Global Assessment of 
Functioning score was difficult to assess because of the high 
level of overdramatization of symptoms and inconsistencies of 
history.  Based on poor reality testing and inappropriate affect, 
the Global Assessment of Functioning score was 30 to 40.  

On VA examination in April 2005, the Veteran was reportedly 
preoccupied with PTSD symptoms and for every question was trying 
to connect back to PTSD.  He denied delusions.  The examiner 
noted that because of several traumatic experiences, nightmares, 
flashbacks, etc., he agreed with the diagnosis of PTSD.  He 
assigned a Global Assessment of Functioning scale of 55 to 60.  

The Veteran most recently underwent a VA examination more than 
three years ago in March 2007.  He reported continued flashbacks 
and nightmares.  At that time he was alert and fully oriented, 
but occasionally had a tendency for tangential thinking.  The 
impressions included PTSD and cannabis abuse.  The Global 
Assessment of Functioning scale score was 50.  The examiner 
indicated that the Veteran continued to meet the criteria for 
PTSD as he continued to reexperience his stressors in the form of 
flashbacks and nightmares.  

On review, the evidence of record shows that the Veteran has not 
worked since approximately 1982.  He has had significant VA 
treatment to include participation in multiple substance abuse 
programs.  He has been on various psychotropic medications and 
has attended PTSD group therapy.  Treatment records show that he 
is angry with VA for not doing enough and seems to be obsessed 
with dealing with the system.  The Veteran reports significant 
symptoms affecting his occupational and social functioning.  

Unfortunately, despite the voluminous record it is unclear 
whether all, or even part, of the reported symptoms can be 
attributed to service-connected PTSD.  That is, the record 
contains various Axis I diagnoses and the diagnosis of PTSD 
appears inconsistent with some of the symptoms noted, 
particularly mania, delusions, hallucinations, and magical 
thinking.  Further, the record does not explain why the Global 
Assessment of Functioning scale scores remain fairly high in 
light of the symptoms and impairment described.  For example, a 
March 1998 examiner suggests significant difficulties with 
employment but yet assigned a Global Assessment of Functioning 
scale score of 55.  

The Board observes that both the grant of service connection for 
PTSD and the currently assigned 50 percent evaluation are 
protected by law.  See 38 C.F.R. §§ 3.951, 3.957 (2009).  
Notwithstanding, the Board further observes that the evidence 
of record shows that Veteran was never a member of Special 
Forces.  Further, he never served in combat.  Service 
personnel records indicate that the Veteran participated as a 
member of a special landing force in the contiguous waters of 
Vietnam in October 1971, December 1971, and February 1972.  He 
was also a security guard in Thailand with a Marine Air Wing.  
The records do not show that he received any awards or 
decorations conclusively indicating combat participation.  In 
this regard, the Board notes that the Veteran has provided 
inconsistent reports regarding the circumstances of his military 
service and claimed stressors.  

Having considered the evidence of record, the Board finds that 
additional VA medical opinion is needed to determine whether the 
reported symptoms are consistent with a diagnosis of combat-
related PTSD, and to reconcile the level of impairment with the 
Global Assessment of Functioning scores provided.  The Board is 
mindful that unless the medical evidence separates the effects of 
one disorder from another, the Board must consider all symptoms 
in assigning a rating.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (finding that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in a veteran's favor, 
clearly dictates that such signs and symptoms be attributed to 
the service-connected condition).  Still, in an effort to 
determine what pathology is due to posttraumatic stress disorder 
and what is not, and to determine what rating is in order, 
further development is warranted. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will request a review of the 
records by both a VA psychiatrist and a VA 
psychologist.  The claims folder and a copy 
of this REMAND are to be made available for 
the examiner to review.  

The examiners are to review all VA 
examinations and all outpatient records.  
Then, to the extent possible, indicate the 
level of occupational and social impairment 
related to service-connected PTSD alone.  
The examiners are advised that entitlement 
to service connection for substance abuse 
secondary to PTSD has been denied.  The 
examiners are to specifically state whether 
the intermittent findings of mania, 
hallucinations, delusions, etc. are related 
to PTSD or to another diagnosed disorder.  
If the symptoms due to service-connected 
PTSD cannot be differentiated from symptoms 
caused by any other diagnosed psychiatric 
disorder that fact must be reported and the 
rationale for that conclusion explained.  
To the extent possible, the examiners are 
to reconcile the Global Assessment of 
Functioning scale scores with the Veteran's 
reported impairment due to posttraumatic 
stress disorder alone, to include the 
ability to obtain and/or retain employment.  

A complete rationale for any opinion 
expressed must be provided.  Each examiner 
is to append a copy of their Curriculum 
Vitae to the examination report.  
 
2.  After the development requested has 
been completed, the AMC/RO must carefully 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the AMC/RO must 
implement corrective procedures at once.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to an 
evaluation greater than 50 percent for 
PTSD.  All applicable laws and regulations 
should be considered.  The RO/AMC must 
consider and document their review 
under both the former and revised 
criteria under Diagnostic Code 9411.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


